Justice White,
with whom The Chief Justice and Justice Powell join,
dissenting.
As I stated in dissenting from the denial of a writ of certio-rari in Lakeside Bridge & Steel Co. v. Mountain State Construction Co., 445 U. S. 907 (1980), “the question of personal jurisdiction over a nonresident corporate defendant based on contractual dealings with a resident plaintiff has deeply divided the federal and state courts.” Id., at 909. I cited 22 cases in which lower courts had split 14-8 on the question and stressed the “considerable importance [of the issue] to contractual dealings between purchasers and sellers located in different States.” Id., at 909-910. This case presents the same issue as Lakeside, and the disarray among federal and state courts noted in Lakeside has continued. Compare Taubler v. Giraud, 655 F. 2d 991 (CA9 1981), with Nu-Way Systems of Indianapolis, Inc. v. Belmont Marketing, Inc., 635 F. 2d 617 (CA7 1980). For the reasons stated in Lakeside, I would grant the petition and set the case for oral argument.